Title: To Benjamin Franklin from Kéralio, 7 August 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


          
            Paris, Le 7e. août, 1783.
          
          Plaignés notre bonne Douairiere, mon respectable ami; elle part
            demain et n’a pu vous aller demander votre bénédiction; elle me charge de vous peindre
            tout le regret qu’elle a de vous quitter; mais comment y parvenir? Il est trop profond;
            il faudroit sentir comme elle pour le rendre: recevés de sa part les embrassements de
            L’amitié la plus tendre, et assurès mr. votre petit-fils de son attachement le plus
            Vrai. Elle part demain pour aller à Tugny en champagne où se fait la noce de son
              fils, et de là à Forbach ou elle à
            grand besoin d’arriver—après les peines, les soins et les embarras dont elle a été
            accablée en ce pays-ci.
          Pour moi, mon respectable ami, je suis à vos pieds et j’y dépose l’hommage de la
            vénération que je vous dois: L’héroisme est sans doute la collection de toutes les
            vertus, et d’après cette définition, qui fut jamais plus héros que Vous? Vous étes et
            Vous serés toujours le mien. Continués vos Bontés à l’homme du monde qui se fera toujours gloire de Vous être le plus respectueusement et
            dévoué
          
            Le
              CHR.
              De Keralio
          
          
            Permettés que j’embrasse le plus tendrement m. votre petit-fils. Je
              me recommande à son souvenir et à Son amitié.
            Savés vous que le vaisseau l’américa est arrivé à Brest.
              Les gens de l’art le trouvent d’une belle construction et d’un fini admirable. De jeunes francois ont dit que les
              ornements n’étoient pas de bon gout. Vous les reconnoissés.
          
        